Citation Nr: 1228458	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  96-35 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder due to an undiagnosed illness.  

2.  Entitlement to service connection for loss of energy due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1975 to July 1978 and from November 1990 to June 1991, with additional periods of service in the Reserves from March 1979 to March 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 1994 and March 2003 rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  This case was previously remanded by the Board on a number of occasions, most recently in January 2011.  


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during his active military service.  

2.  The Veteran has suffered from gastrointestinal symptomatology since his military service that has not been related to a known diagnosed illness.  

3.  The Veteran has suffered from chronic fatigue since his military service that has not been related to a known diagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a stomach disorder as due to an undiagnosed illness have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2011).  

2.  The criteria for establishing entitlement to service connection for chronic fatigue as due to an undiagnosed illness have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Stomach Disorder

The Veteran contends that he is entitled to service connection for a stomach disorder due to an undiagnosed illness.  The Veteran's DD-214 confirms that he served in Southwest Asia in support of Operation Desert Shield/Desert Storm.  The Veteran separated from active duty in June 1991.  

At the outset, the Board notes that the Veteran's service treatment records have not been located.  Numerous attempts have been made to no avail.  In January 2012, the Appeals Management Center (AMC) issued a formal finding of unavailability.  Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The first post-service evidence of a stomach condition is the Veteran's claim of January 1994.  At this time, the Veteran reported suffering from an upset stomach since 1990 or 1991.  A February 1994 VA examination report notes a diagnosis of irritable spastic colon with X-ray evidence of ileus.  He was also afforded a VA examination in March 1994, when radiographic imaging revealed localized bowel dilation in the middle abdomen and retention of a moderate amount of fecal material in the ascending colon.  This was presumed to be due to "ileus."  

The Veteran subsequently testified at a Decision Review Officer (DRO) hearing in March 1997.  The Veteran reported that he first started having severe cramps in his stomach while in the desert.  The Veteran also testified to symptoms of diarrhea.  He indicated that these symptoms continued since military service.  The Veteran testified at an additional DRO hearing in July 1999.  The Veteran reported that he did receive treatment for his stomach condition while in service.  He also indicated that he first sought treatment for this condition about a month after his return from service and that he still suffered from the same problems.  

The Veteran was afforded a VA examination in June 2004.  The examiner concluded that a diagnosis incorporating the Veteran's multiple symptoms, including chronic fatigue, intermittent abdominal cramping and frequent diarrhea, could not be provided.  Regarding the gastrointestinal tract, the examiner opined that the Veteran may have a very mild irritable bowel syndrome complex.  The examiner doubted that there was any other evidence of organic gastrointestinal disease.  An addendum to this examination was provided in July 2005.  The examiner again concluded that he could not make a specific diagnosis incorporating all of the Veteran's multiple symptoms.  The examiner also noted that the symptoms the Veteran was presently complaining of apparently did start, according to history, during military service in the Gulf War.  The Veteran was called in conjunction with this addendum, and he reported that his symptoms had improved and that he now experienced occasional mild tenderness around the mid-abdominal area.  The examiner concluded that there was no diagnosis to account for the gastrointestinal symptoms related to service.  

When affording the Veteran the full benefit of the doubt, the above evidence demonstrates that service connection for a stomach disorder as due to an undiagnosed illness is warranted.  While the Veteran's service treatment records have not been located, he has consistently asserted that he suffered from stomach cramping during military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  The record contains no evidence to undermine the credibility of the Veteran's assertions.  

Furthermore, the record reflects that the Veteran was believed to have mild irritable bowel syndrome upon examination in June 2004.  Irritable bowel syndrome is a functional gastrointestinal disorder.  See 38 C.F.R. § 3.317 (a)(2)(i)(B)(3).  While the Veteran was found to have a bowel obstruction upon treatment in 1994, subsequent treatment records fail to demonstrate that the Veteran continued to suffer from a bowel obstruction.  Rather, his symptoms were related to possible irritable bowel syndrome.  This examiner also concluded that a diagnosis incorporating the Veteran's symptoms could not be provided, and in July 2005, he explained that, based on the Veteran's history, his present symptoms started during military service.  

Finally, while the Veteran did indicate in July 2005 that his gastrointestinal symptomatology had improved, he did not suggest that the condition had completely resolved.  Regardless of this fact, however, even if the Veteran had no current symptomatology, the record clearly reflects symptomatology during the pendency of this claim and a finding of irritable bowel syndrome.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

In summary, the Veteran has testified to gastrointestinal symptomatology that manifested during military service in Southwest Asia.  This has been deemed to be a functional gastrointestinal disorder, having been classified as irritable bowel syndrome.  The medical examiner of record also concluded that this condition could not be linked to a known diagnosed illness.  As such, the criteria for establishing entitlement to service connection for a stomach condition due to an undiagnosed illness have been satisfied.  See 38 C.F.R. § 3.317.  

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for a stomach disorder due to an undiagnosed illness is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  

Loss of Energy

As already noted, the Veteran's service treatment records are not available for review.  The first post-service evidence of record regarding a loss of energy is the Veteran's claim of January 1994.  At this time, the Veteran indicated that he had been suffering from a loss of energy since 1990 or 1991.  

According to an August 1994 VA record, the Veteran was being seen for a Persian Gulf Registry Examination.  The Veteran reported severe fatigue which began while on active duty.  He indicated that this problem continued to the present.  

The Veteran testified at a DRO hearing in March 1997.  During this hearing, he indicated that he first started feeling weak and tired about a month or two after arriving in the desert.  He also stated that he continued to suffer from a loss of energy and that no medical authority had been able to tell him exactly what was causing this condition.  The Veteran testified at another DRO hearing in July 1999.  The Veteran stated that he first noticed a loss of energy before he left the desert.  He also testified that his energy level had not been the same since he left the desert.  

The Veteran was afforded a VA examination in May 2004.  The Veteran reported that his fatigue problem began in 1990 and that he continued to tire easily.  He also felt that his symptomatology had gotten worse over the prior two to three years.  The examiner noted that the Veteran reported no difficulty falling asleep and that he slept well through the night, arising rested.  As the day progressed, however, the Veteran would experience a loss of energy.  The examiner concluded that the Veteran did not show any findings that would lead to a psychiatric diagnosis.  

The Veteran was also afforded a VA examination in June 2004.  The examiner concluded that a diagnosis incorporating the Veteran's multiple symptoms, including chronic fatigue, intermittent abdominal cramping and frequent diarrhea, could not be provided.  An addendum to this examination was provided in July 2005 in which the examiner reiterated that a diagnosis involving the Veteran's symptomatology could not be provided.  The examiner also concluded that the Veteran's history suggested that his current symptomatology manifested while serving in the Gulf War.  

Again, when resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection is warranted for loss of energy due to an undiagnosed illness.  The Veteran has repeatedly asserted that he first noticed a decrease in his energy while in the desert during his service.  The record contains no evidence to call into question the credibility of the Veteran's assertions.  In addition, the record reflects that the Veteran has continued to suffer from decreased energy since military service and during the pendency of this claim.  Finally, the June 2004 VA examiner concluded that the Veteran suffered from chronic fatigue and that a diagnosis incorporating this symptom, among others, could not be made.  This opinion was reiterated in a July 2005 opinion.  Therefore, the criteria for establishing entitlement to service connection for chronic fatigue due to an undiagnosed illness have been met.  See 38 C.F.R. § 3.317.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for chronic fatigue as due to an undiagnosed illness is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  


ORDER

Service connection for a stomach disorder, described as irritable bowel syndrome due to an undiagnosed illness, is granted.  

Service connection for a loss of energy, described as chronic fatigue due to an undiagnosed illness, is granted.  



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


